DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 6/29/2020. 
		Claims 2-21 are presented for examination. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

6.	Claim 2 recites the limitation, “the second logic circuitry to reset the first counter and the second counter based on the base clock “. However, the specification and the drawings fail to describe the second logic circuitry to reset the first counter and the second counter based on the base clock. On paragraph [0025] of the specification states ”H counter reset signal generator 203 also includes an input coupled to receive the output signal from H counter 202 and generates a reset signal 211 that resets both H counter 201 and H counter 202”. And on Fig. 2 of the specification show that the H counter reset 203 is reset both H counter1 201 and H counter2 202, wherein the H counter1 201, which is clocked by SSC modulator, and H counter2 202 is clocked by base PCLK 105.
 Nowhere in the original specification describes the limitation “the second logic circuitry to reset the first counter and the second counter based on the base clock”.  Therefore, claim 2 includes subject matter that fails to comply with the written description requirement.
	Claim 9 recites the limitation, “second logic circuitry to be clocked by a base clock used to generate the modulated clock“. However, the specification and the drawings fail to describe second logic circuitry to be clocked by a base clock used to generate the modulated clock. On Fig. 2 of the specification show that the second logic circuitry to be clocked by the base clock. 
 “. However, the specification and the drawings fail to describe the second logic circuitry to reset the first counter and the second counter based on the base clock. On paragraph [0025] of the specification states ”H counter reset signal generator 203 also includes an input coupled to receive the output signal from H counter 202 and generates a reset signal 211 that resets both H counter 201 and H counter 202”. And on Fig. 2 of the specification show that the H counter reset 203 is reset both H counter1 201 and H counter2 202, wherein the H counter1, which is clocked by SSC modulator, and H counter2 is clocked by base PCLK 105. 
Nowhere in the specification describes the limitation “the second logic circuitry to reset the first counter and the second counter based on the base clock “.  Therefore, claim 9 includes subject matter that fails to comply with the written description requirement.
Claim 16 recites the limitation, “resetting the first counter and the second counter based on the base clock “. However, the specification and the drawings fail to describe resetting the first counter and the second counter based on the base clock. On paragraph [0025] of the specification state ”H counter reset signal generator 203 also includes an input coupled to receive the output signal from H counter 202 and generates a reset signal 211 that resets both H counter 201 and H counter 202”. And on  the H counter reset 203 is reset both H counter1 201 and H counter2 202, wherein the H counter1 201, which is clocked by SSC modulator, and H counter2 202 is clocked by base PCLK 105.
 Nowhere in the original specification describes the limitation “resetting the first counter and the second counter based on the base clock “. Therefore, claim 16 includes subject matter that fails to comply with the written description requirement.
Claim 3-8, 10-15 and 17-21 are rejected under this section because they depend from claims 2, 9 and 16.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2009/0317013 A1) in view of Smith et al (US (2005/0254509) and further in view of Bu (US 2004/0217981 A1).
(Fig. 6) discloses a display controller comprising:
a clock generator (clock synthesizer 370) to generate a modulated clock (clk2) based on a base clock (system clock signal in 380);
first logic circuitry (vertical counter 352 and deinterlacing clock calculator 355) to be clocked by the modulated clock (clk2), the first logic circuitry including a first counter (vertical counter 352) to be clocked by the modulated clock (clk2; [0040] discloses that the vertical counter 352 is connected to the clock synthesizer 370 in order to count the second clock signal clk2 to thereby produce a vertical count signal ), the first logic circuitry to output an enable signal (enable signal VEN 1) based on the first counter ( vertical counter 352 outputs enable signal VEN 1), the enable signal (enable signal VEN 1) associated with transfer of video data to a display (video image input signal from the image data provider 390 to a LCD TV); and
second logic circuitry (horizontal counter 351 and input synchronization trace 353) to be clocked by the modulated clock (clk2)the second logic circuity including a second counter (horizontal counter 351) to be clocked by the modulated clock (clk2), the second logic circuitry to output a horizontal count signal ([0039] discloses that the counter 351 produces a horizontal count signal) based on the second counter (horizontal counter 351 outputs a counting signal)(vertical counter 352) and the second counter (horizontal counter 351) based on the reset signal  ([0041] discloses that input synchronization tracer 353 reset vertical counter 352 and horizontal counter 351).
(horizontal counter 351) to output a horizontal count signal, but does not explicitly teach “to output a horizontal sync signal” and “the synchronization signal to define a horizontal line access cycle”.  Smith (Fig.3) teaches the second logic circuit (horizontal counter HCNT 311 and line extender 308) to output a horizontal sync signal (HS_out); the synchronization signal to define a horizontal line access cycle ([0022] discloses “The scaler 306 generates… a corresponding outgoing horizontal sync signal HS_out” and “the line extender 308 may receive VS_in, for example, and force HCNT 311 to count for a complete line through control signal 309 in response to the rising edge of VS_in. Thus, VCNT 310 may be n or n+1, where n refers to the proper number of horizontal lines”.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify logic circuit of Yang with logic circuit of Bu to teach outputting horizontal sync. The suggestion/motivation would have been to reduce the cost and design complexity associated with the video scaling apparatus .
Yang teaches the second logic circuitry (horizontal counter 351) to be clocked by the modulated clock (clk2), and reset the first counter and the second counter, but does not teach “to be clocked by the base clock” and “to reset the counters based on the base clock”.  
Bu (Fig. 5, par [0032]) teaches the second logic circuit (horizontal counter 502) to be clocked by the base clock (clk). Thus using the base clock signal (clk) of Bu connects to horizontal counter (351) of Yang would meet the claim “to reset the first (vertical counter 352) and the second counter (horizontal counter 351) based on the base clock since Yang teaches both counters (351 and 352) are reset by rest signal (ext_sync_rst)  and indirectly from base clock which is similar to Fig.2 of applicant that base clock signal ( base clock from 105)  indirectly connected to the second logic circuit (203) where logic circuit (203) performs a reset two counters by reset signal 211.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the clock system of Yang with Bu to teach clock signal is input to horizontal counter and vertical counter. The suggestion/motivation would have been to enhance the display quality of the display device. 
Regarding claim 3, Yang, Smith and Bu disclose the display controller of claim 2. However, Yang and Bu do not teach wherein the modulated clock is a spread spectrum clock, and the base clock is unmodulated.
Smith (Fig. 3) teaches teach wherein the modulated clock (Clk_out) is a spread spectrum clock ([0023] discloses that  an SSC (spread spectrum clock) can be implemented as the clock generator 304 to reduce the EMI), and the base clock is unmodulated (i.e. clock from oscillator 314 is unmodulated clock; [0021] discloses that the clock generator 304 receives a clock signal from the oscillator 314 ).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify  the modulated clock Yang with Smith to teach the modulated clock being a spread spectrum clock as taught by Smith , The reduce the EMI  thus the hardware complexity of the clock generator 304 can be reduced and the life time of the whole chip can be extended.
Regarding claim 9, Yang disclose a system comprising:
a display (par [0004], a display);
memory to store video data (par [0010], memory);
first logic circuitry (vertical counter 352 and deinterlacing clock calculator 355) to be clocked by the modulated clock (clk2), the first logic circuitry including a first counter (vertical counter 352) to be clocked by the modulated clock (clk2; [0040] discloses that the vertical counter 352 is connected to the clock synthesizer 370 in order to count the second clock signal clk2 to thereby produce a vertical count signal ), the first logic circuitry to output an enable signal (enable signal VEN 1) based on the first counter ( vertical counter 352 outputs enable signal VEN 1), the enable signal (enable signal VEN 1) associated with transfer of video data to a display (video image input signal from the image data provider 390 to a LCD TV); and
second logic circuitry (horizontal counter 351 and input synchronization tracer 353) to be clocked by the modulated clock (clk2)the second logic circuity including a second counter (horizontal counter 351) to be clocked by the modulated clock (clk2), the second logic circuitry to output a horizontal count signal ([0039] discloses that the counter 351 produces a horizontal count signal) based on the second counter (horizontal counter 351 outputs a counting signal)(vertical counter 352) and the second counter (horizontal counter 351) based on the reset signal  ([0041] discloses that input synchronization tracer 353 reset vertical counter 352 and horizontal counter 351).
Yang teaches the second logic circuit (horizontal counter 351) to output a horizontal count signal, but does not explicitly teach “to output a horizontal sync signal” and “the synchronization signal to define a horizontal line access cycle”.  Smith (Fig.3) teaches the second logic circuit (horizontal counter HCNT 311 and line extender 308) to output a horizontal sync signal (HS_out); the synchronization signal to define a horizontal line access cycle ([0022] discloses “The scaler 306 generates… a corresponding outgoing horizontal sync signal HS_out” and “the line extender 308 may receive VS_in, for example, and force HCNT 311 to count for a complete line through control signal 309 in response to the rising edge of VS_in. Thus, VCNT 310 may be n or n+1, where n refers to the proper number of horizontal lines”.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify logic circuit of Yang with logic circuit of Bu to teach outputting horizontal sync. The suggestion/motivation would have been to reduce the cost and design complexity associated with the video scaling apparatus .
Yang teaches the second logic circuitry (horizontal counter 351) to be clocked by the modulated clock (clk2), and reset the first counter and the second counter, but does not teach “to be clocked by the base clock” and “to reset the counters based on the base clock”.  
(Fig. 5, par [0032]) teaches the second logic circuit (horizontal counter 502) to be clocked by the base clock (clk). Thus using the base clock signal (clk) of Bu connects to horizontal counter (351) of Yang would meet the claim “to reset the first counter (vertical counter 352) and the second counter (horizontal counter 351) based on the base clock since Yang teaches both counters (351 and 352) are reset by rest signal (ext_sync_rst)  and indirectly from base clock which is similar to Fig.2 of applicant that base clock signal ( base clock from 105)  indirectly connected to the second logic circuit (203) where logic circuit (203) performs a reset two counters by reset signal 211.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the clock system of Yang with Bu to teach clock signal is input to horizontal counter and vertical counter. The suggestion/motivation would have been to enhance the display quality of the display device. 
Regarding claims 10 and 17, these claims are substantially similar to claim 3. Therefore, claims 10 and 17 are rejected as same as claim 3.
Regarding claim 16, this method claim is substantially similar to the system claims 2 and 9. Therefore, the method of claim 16 is rejected as same as claim 2 and 9.



10.  Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Smith and Bu and further in view of Kamijo et al (US 2006/0001671).
Regarding claim 4, Yang, Smith and Bu disclose the display controller of claim 2.  Smith further teaches wherein the synchronization signal (horizontal sync HS-out) is a first synchronization signal as addressed in claim 1.  Yang, Smith and Bu do not teach wherein the second logic circuitry is to output a second synchronization signal  based on the first synchronization signal the second synchronization signal to define a vertical frame access cycle.  
Kamijo (Fig. 7) teaches wherein the second logic circuitry (vertical counter 120) to output a second synchronization signal (VSYNC) based on the first synchronization signal (HSYNC; [0111] discloses that the vertical counter 120 counts horizontal sync signals HSYNC generated by the horizontal counter 122, and continues outputting the H level of vertical sync signal VSYNC), the second synchronization signal to define a vertical frame access cycle ([0115] discloses that he vertical sync signal is a signal for defining one vertical scanning period).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modify the second logic circuitry of Yang and Smith to provide the second synchronization signal as taught by Kamijo, The suggestion/motivation would have been provide the vertical sync signal without intervening the CPU host.
.

11.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatent.able over Yang in view of Smith and Bu and further in view of Nguyen (US 5,721,565).
Regarding claim 8, Yang, Smith and Bu disclose the display controller of claim 2. Yang (Fig. 3) further teaches wherein the clock generator (clock synthesizer 370) is to generate the modulated clock (clk2) based on the base clock (system clock 380).    Yang does not teach generating modulated clock based on the base clock and a reference clock different from the base clock.  Nguyen (Fig.4) teaches wherein the clock generator (timing control 22) to generate modulated clock (sample clock) based on the base clock (zoom clock 136) and a reference clock different from the base clock (pixel clock PXCLK 34 different from zoom clock 136); see column 6, lines 1-23.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modify the clock generator of Yang and Smith to provide the modulated signal as taught by Nguyen.  The suggestion/motivation would have been to provide a scaling operation.
Regarding claim 15, this claim is substantially similar to claim 8. Therefore, claim 15 is rejected as same as claim 8.

s 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Smith, Bu, Kamijo and further in view of Hatano et al (US 5,933,196)
Regarding claim 5, Yang, Smith, Bu and Kamijo disclose the display controller of claim 4. However, Yang, Smith, Bu and Kamijo do not teach wherein the second logic circuitry includes a third counter to be clocked by the first synchronization signal, and the second logic circuitry is to generate the second synchronization signal based on the third counter.
Hatano (Figs. 9-10) teaches wherein the second logic circuitry (time signal generator 66) includes a third counter (V counter 718) to be clocked by the first synchronization signal (horizontal sync signal outputted from H Counter 715 and H Counter 716 which is inputted to V Counter 718 to function as clock), and the second logic circuitry is to generate the second synchronization signal (VS) based on the third counter (V counter 718).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang, Smith, Bu and Kajimo with Hatano to teach wherein the second logic circuitry includes a third counter to be clocked by the first synchronization signal, and the second logic circuitry is to generate the second synchronization signal based on the third counter. The suggestion/motivation would have been to allow the number of scanning lines can be converted without any lack of picture on the display area.

Hatano teaches wherein the second logic circuitry (time signal generator 66)) is to reset the third counter (Vsyc signal at V Counter 718 is reset ) based on the base clock (Vsyc signal at V Counter 718 is reset based on the base clock CLK2; see col. 10 line 66 to col. 11 line 5).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang, Smith, Bu and Kamijo with Hatano to teach wherein the second logic circuitry is to reset the third counter based on the base clock. The suggestion/motivation would have been to allow the number of scanning lines can be converted without any lack of picture on the display area.
Regarding claim 7, Yang, Smith, Bu, Kamijo and Hatano disclose the display controller of claim 6. Yang further teaches wherein the second logic circuitry (Input Synchronization Tracer 353 and Horizontal counter 351) is to: generate a first reset signal to reset the first counter and the second counter (par [0041], Input Synchronization Tracer 353 reset counter 352 and counter 351).
 Yang, Smith, Bu, Kamijo do not teach generated a second reset signal to reset the third counter, the second reset signal different from the first reset signal.
Hatano teaches generated a second reset signal to reset the third counter (V counter 718) (col. 10 line 66 to col. 11 line 5), the second reset signal different from (the reset signal from the CK2 different from the reset signal ext_sync_rst from Input Synchronization Tracer 353).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang, Smith, Bu, Kamijo with Hatano to teach generated a second reset signal to reset the third counter, the second reset signal different from the first reset signal. The suggestion/motivation would have been to allow the number of scanning lines can be converted without any lack of picture on the display area.
Regarding claims 12 and 19, these claims are substantially similar to claim 5. Therefore, claims 12 and 19 are rejected as same as claim 5.
Regarding claims 13 and 20, these claims are substantially similar to claim 6. Therefore, claims 13 and 20 are rejected as same as claim 6.
Regarding claims 14 and 21, these claims are substantially similar to claim 7. Therefore, claims 14 and 21 are rejected as same as claim 7.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691